 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00205 GEB

12                                Plaintiff,             ORDER SEALING DOCUMENTS AS SET FORTH
                                                         IN GOVERNMENT’S NOTICE
13                          v.

14   GRANT NOTT,

15                                Defendant.

16

17          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s
18 Request to Seal, IT IS HEREBY ORDERED that the Government’s three-page sentencing motion and

19 Request to Seal shall be SEALED until further order of this Court. It is further ordered that access to

20 the sealed documents shall be limited to the Government and counsel for the parties.

21          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court
22 for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

23 the Government’s request, sealing the Government’s sentencing motion serves a compelling interest.

24 The Court further finds that, in the absence of closure, the compelling interests identified by the

25 Government would be harmed. In light of the public filing of its request to seal, the Court further finds

26 that there are no additional alternatives to sealing the Government’s motion pursuant
27 / / /

28 / / /


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET          1
30    FORTH IN GOVERNMENT’S NOTICE
 1 to U.S.S.G § 5K1.1 that would adequately protect the compelling interests identified by the

 2 Government.

 3 Dated: July 22, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      [PROPOSED] ORDER SEALING DOCUMENTS AS SET        2
30    FORTH IN GOVERNMENT’S NOTICE
